As filed with the Securities and Exchange Commission on November 1, 2007 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM F-9 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Rogers Cable Communications Inc. Rogers Communications Inc. Rogers Wireless Partnership (Exact name of Registrant as specified in its charter) Ontario British Columbia Ontario (Province or other jurisdiction of incorporation or organization) 4841 4841 4812 (Primary Standard Industrial Classification Code Number) Not Applicable (I.R.S. Employer Identification Number) 333 Bloor Street East, 10th Floor Toronto, Ontario M4W 1G9 (416) 935-7777 (Address and telephone number of Registrant’s principal executive offices) CT Corporation System 111 Eighth Avenue, 13th Floor New York, New York 10011 (212) 894-8400 (Name, address, and telephone number of agent for service in the United States) Copies to: Erik R. Tavzel, Esq. Cravath, Swaine & Moore LLP Worldwide Plaza 825 Eighth Avenue New York, NY 10019-7475 D. Shawn McReynolds, Esq. Davies Ward Phillips & Vineberg LLP 44th Floor 1 First Canadian Place Toronto, Ontario M5X 1B1 Approximate date of commencement of proposed sale of the securities to the public: From time to time after the effective date of this registration statement. Province of Ontario, Canada (Principal jurisdiction regulating this offering) It is proposed that this filing shall become effective (check appropriate box): A. ¨ upon filing with the Commission, pursuant to Rule 467(a) (if in connection with an offering being made contemporaneously in the United States and Canada). B. ý at some future date (check appropriate box below): 1. ¨ pursuant to Rule 467(b) on at (designate a time not sooner than 7 calendar days after filing). 2. ¨ pursuant to Rule 467(b) on at (designate a time 7 calendar days or sooner after filing) because the securities regulatory authority in the review jurisdiction has issued a receipt or notification of clearance on. 3. ¨ pursuant to Rule 467(b) as soon as practicable after notification of the Commission by the Registrant or the Canadian securities regulatory authority of the review jurisdiction that a receipt or notification of clearance has been issued with respect hereto. 4. ý after the filing of the next amendment to this form (if preliminary material is being filed). If any of the securities being registered on this form are to be offered on a delayed or continuous basis pursuant to the home jurisdiction’s shelf prospectus offering procedures, check the following box: ý CALCULATION OF REGISTRATION FEE Title of each class of securities to be registered Amount to be registered Proposed maximum offering price per security(1) Proposed maximum aggregate offering price(1) Amount of registration fee Debt Securities U.S.$2,000,000,000 100% U.S.$2,000,000,000 U.S.$61,400 Guarantees (2) (2) (2) None (1) Estimated solely for purposes of calculating the registration fee. (2) Guarantees by Rogers Cable Communications Inc. and Rogers Wireless Partnership of the Debt Securities (and guarantees of such guarantees by Rogers Communications Inc.) being registered on Form F-9 hereunder are to be sold without separate consideration. The Registrants hereby amend this registration statement on such date or dates as may be necessary to delay its effective date until the registration statement shall become effective as provided in Rule 467 under the Securities Act of 1933, as amended, or on such date as the Commission, acting pursuant to Section 8(a) of the Act, may determine. PART I INFORMATION REQUIRED TO BE DELIVERED TO OFFEREES OR PURCHASERS I-1 The information in this preliminary prospectus is not complete and may be changed. These securities may not be sold until the registration statement filed with the Securities and Exchange Commission is effective. This preliminary prospectus is not an offer to sell nor does it seek an offer to buy these securities in any jurisdiction where the offer or sale is not permitted. PRELIMINARY SHORT FORM BASE SHELF PROSPECTUS New Issue November 1, 2007 ROGERS COMMUNICATIONS INC. US$2,000,000,000 Debt Securities We may offer from time to time, during the 25 month period that this prospectus, including any amendments hereto, remains effective, debt securities in an aggregate amount not to exceed US$2,000,000,000 (or its equivalent in any other currency used to denominate the debt securities at the time of offering).These debt securities may consist of debentures, notes or other types of debt and may be issuable in one or more series.The basis for calculating the dollar value of debt securities distributed under this prospectus will be the aggregate principal amount of debt securities that we issue except in the case of any debt securities that are issued at an original issue discount, the dollar value of which will be calculated on the basis of the gross proceeds that we receive. NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE OR PROVINCIAL SECURITIES REGULATOR HAS APPROVED OR DISAPPROVED OF THESE SECURITIES OR DETERMINED IF THIS PROSPECTUS IS TRUTHFUL OR COMPLETE. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. Under the multijurisdictional disclosure system adopted by the U.S. Securities and Exchange Commission, we are permitted to prepare this prospectus in accordance with Canadian disclosure requirements, which are different from those of the United States. We prepare our financial statements in accordance with Canadian generally accepted accounting principles, and are subject to Canadian auditing and auditor independence standards.They may not be comparable to financial statements of U.S. companies. Owning the debt securities may subject you to tax consequences both in the United States and Canada. You should read the tax discussion, if any, in any applicable prospectus supplement.This prospectus or any applicable prospectus supplement may not describe tax considerations that may be relevant to you. Your ability to enforce civil liabilities under the U.S. federal securities laws may be affected adversely because we are organized under the laws of British Columbia, Canada, most of our directors, substantially all of our officers and most of the experts named in this prospectus are Canadian residents, and substantially all of our assets are located outside the United States. The debt securities offered hereby have not been qualified for sale under the securities laws of any province or territory of Canada (other than the Province of Ontario)and, unless otherwise provided in the prospectus supplement relating to a particular issue of debt securities, will not be offered or sold, directly or indirectly, in Canada or to any resident of Canada except in the Province of Ontario. The debt securities may be offered separately or together, in amounts, at prices and on terms to be determined based on market conditions and other factors.We will provide the specific terms of any debt securities we offer in one or more prospectus supplements which will accompany this prospectus.You should read this prospectus and any applicable prospectus supplement carefully before you invest.This prospectus may not be used to offer debt securities unless accompanied by a prospectus supplement. We may sell debt securities to or through underwriters or dealers purchasing as principals, and may also sell debt securities to one or more purchasers directly or through agents. The prospectus supplement relating to a particular issue of debt securities will identify each underwriter, dealer or agent engaged by us in connection with the offering and sale of that issue, and will set forth the terms of the offering of such issue, including, to the extent applicable, the proceeds to be received by us and any fees payable to underwriters, dealers or agents.In connection with any offering of debt securities, the underwriters or agents may over-allot or effect transactions which stabilize or maintain the market price of the debt securities offered at a level above that which might otherwise prevail in the open market. Such transactions, if commenced, may be discontinued at any time. See "Plan of Distribution". Unless otherwise specified in the applicable prospectus supplement, each issue of debt securities will be a new issue of debt securities with no established trading market. The debt securities may be sold from time to time in one or more transactions at a fixed price or prices or at non-fixed prices. If offered on a non-fixed price basis, debt securities may be offered at market prices prevailing at the time of sale, at prices related to such prevailing market prices or at prices to be negotiated with purchasers.The price at which the debt securities will be offered and sold may vary as between purchasers during the distribution period. Our head office is located at 333 Bloor Street East, 10th Floor, Toronto, Ontario, M4W 1G9 and our registered office is located at 1075 W. Georgia Street, Suite 2100, Vancouver, British Columbia, V6E 3G2. TABLE OF CONTENTS Page ABOUT THIS PROSPECTUS 1 DOCUMENTS INCORPORATED BY REFERENCE 1 WHERE YOU CAN FIND MORE INFORMATION 2 FORWARD-LOOKING INFORMATION 3 ROGERS COMMUNICATIONS INC. 3 RECENT DEVELOPMENTS 4 CONSOLIDATED CAPITALIZATION 4 USE OF PROCEEDS 4 PLAN OF DISTRIBUTION 4 DESCRIPTION OF DEBT SECURITIES 5 EARNINGS COVERAGE 15 RISK FACTORS 16 ENFORCEABILITY OF CERTAIN CIVIL LIABILITIES 16 CERTAIN INCOME TAX CONSIDERATIONS 16 LEGAL MATTERS 16 EXPERTS 17 DOCUMENTS FILED AS PART OF THE REGISTRATION STATEMENT 17 AUDITORS' CONSENT 18 ABOUT THIS PROSPECTUS You should rely only on the information contained in or incorporated by reference into this prospectus or any applicable prospectus supplement and on other information included in the registration statement of which this prospectus forms a part.References to this "prospectus" include documents incorporated by reference herein. We have not authorized anyone to provide you with information that is different.The information in or incorporated by reference into this prospectus is current only as of the date of the applicable prospectus supplement.We are not making an offer of these debt securities in any jurisdiction where the offer is not permitted by law. Except as set forth under "Description of Debt Securities" or unless the context otherwise requires, in this prospectus (excluding the documents incorporated by reference herein) the terms "RCI", "Company", "we", "us" and "our" refer to Rogers Communications Inc. and its subsidiaries, references to Canadian dollars, "Cdn$" and "$" are to the currency of Canada and references to U.S. dollars or "US$" are to the currency of the United States.Our consolidated financial statements have been prepared in accordance with generally accepted accounting principles in Canada ("Canadian GAAP") and are stated in Canadian dollars. All information permitted under applicable laws to be omitted from this prospectus will be contained in one or more prospectus supplements that will be delivered to purchasers together with this prospectus. Each prospectus supplement will be incorporated by reference into this prospectus for the purposes of securities legislation as of the date of the prospectus supplement and only for the purposes of the distribution of those debt securities to which the prospectus supplement pertains. DOCUMENTS INCORPORATED BY REFERENCE The following documents filed by us withthe Ontario Securities Commission under the Securities Act (Ontario) and filed with or furnished to the U.S. Securities and Exchange Commission (the "SEC") under the United States Securities Exchange Act of 1934, as amended, are specifically incorporated by reference into, and form an integral part of, this prospectus: 1. our annual information form for the year ended December 31, 2006, dated March 28, 2007; 2. our audited consolidated financial statements as at and for the years ended December 31, 2006 and 2005, together with the report of the auditors' thereon, and management's discussion and analysis in respect of those statements; 3. our management information circular dated April 13, 2007 in connection with our annual and special meeting of shareholders held on May 28, 2007; - 1 - Table of Contents 4. our unaudited consolidated financial statements as at September 30, 2007 and for the three and nine months ended September 30, 2007 and 2006 and management's discussion and analysis in respect of those statements; and 5. our material change report filed May 18, 2007 relating to the release of security on certain debt obligations of our then wholly-owned subsidiaries, Rogers Cable Inc. and Rogers Wireless Inc., on or about June 28, 2007, our plan to amalgamate with those subsidiaries on or about July 1, 2007 and to cancel and replace existing bank credit facilities, and the redemption of certain debentures of Rogers Wireless Inc. Any documents of the types referred to above and any material change reports (excluding confidential material change reports), business acquisition reports and updated earnings coverage ratio information filed by us with the Ontario Securities Commission after the date of this short form prospectus and prior to 25 months from the date hereof shall be deemed to be incorporated by reference into this prospectus.In addition, any such documents which are filed with or furnished tothe SEC by us in our periodic reports on Form 6-K or annual report on Form 40-F after the date of this prospectus shall be deemed to be incorporated by reference into this prospectus and the registration statement of which this prospectus forms a part if and to the extent expressly provided in such report. Any statement contained in a document incorporated or deemed to be incorporated by reference herein shall be deemed to be modified or superseded for the purposes of this prospectus to the extent that a statement contained herein, or in any other subsequently filed document which also is or is deemed to be incorporated by reference herein, modifies or supersedes that statement.The modifying or superseding statement need not state that it has modified or superseded a prior statement or include any other information set forth in the document that it modifies or supersedes.The making of a modifying or superseding statement shall not be deemed an admission for any purposes that the modified or superseded statement, when made, constituted a misrepresentation, an untrue statement of a material fact or an omission to state a material fact that is required to be stated or that is necessary to make a statement not misleading in light of the circumstances in which it was made.Any statement so modified or superseded shall not constitute a part of this prospectus except as so modified or superseded. Upon a new annual information form and the related annual audited comparative financial statements and accompanying management's discussion and analysis being filed with, and where required, accepted by, the Ontario Securities Commission during the currency of this prospectus, the previous annual information form, the previous annual audited comparative financial statements and accompanying management's discussion and analysis and all interim financial statements and accompanying management's discussion and analysis, material change reports, information circulars and business acquisition reports filed prior to the commencement of the then current fiscal year will be deemed no longer to be incorporated into this prospectus for purposes of future offers and sales of debt securities hereunder. Upon interim financial statements and accompanying management's discussion and analysis being filed by us with, and where required, accepted by, the Ontario Securities Commission during the currency of this prospectus, all interim financial statements and accompanying management's discussion and analysis filed prior to the new interim consolidated financial statements shall be deemed no longer to be incorporated into this prospectus for purposes of future offers and sales of debt securities hereunder. A prospectus supplement containing the specific terms of an offering of the debt securities and updated disclosure of earnings coverage ratios, if applicable, will be delivered to purchasers of such debt securities together with this prospectus and will be deemed to be incorporated into this prospectus as of the date of such prospectus supplement but only for purposes of the offering of debt securities covered by that prospectus supplement. Information has been incorporated by reference in this prospectus from documents filed with the Ontario Securities Commission.Copies of the documents incorporated herein by reference may be obtained on request without charge from the Corporate Secretary, Rogers Communications Inc., 333 Bloor Street East, 10th Floor, Toronto, Ontario, M4W 1G9, Tel: 416-935-7777.Copies of documents that we have filed with the Ontario Securities Commission may also be obtained over the Internet at the Canadian Securities Administrators' website at www.sedar.com. WHERE YOU CAN FIND MORE INFORMATION We have filed with the SEC under the United States Securities Act of 1933, as amended (the "U.S. Securities Act"), a registration statement on Form F-9 relating to the debt securities and of which this prospectus forms a part. This prospectus does not contain all of the information contained in the registration statement, to which reference is made for further information. In addition to our continuous disclosure obligations under the securities laws of the provinces of Canada, we are subject to the informational requirements of the United States Securities Exchange Act of 1934, as amended, and, in accordance therewith, file or furnish reports and other information with or to the SEC. Our recent SEC filings may be obtained over the Internet at the SEC's website at www.sec.gov.You may also read and copy any document we file or furnish with or to the SEC at the public reference facilities maintained by the SEC at treet N.E., Washington, D.C. 20549.Please call 1-800-SEC-0330 for further information on the operations of the public reference facilities and copying charges.Copies of reports and other information concerning us may be inspected at the offices of the New York Stock Exchange, 20 Broad Street, New York, New York 10005. - 2 - Table of Contents FORWARD-LOOKING INFORMATION This prospectus (including the documents incorporated by reference herein) includes "forward-looking information", within the meaning of applicable Canadian securities laws, and "forward-looking statements", within the meaning of the United States
